DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 13 is directed to a computer software product arranged to be executed on or from a portable electronic device, computer-implemented comprising receiving data, and providing recommendations to a user device to improving performance.  The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.
Please also note that much of the language following certain terms, such as “for remedying”, “for preventing”, “for implementing”, “to determine”, or “to perform”, would be interpreted as intended use.  Additionally, the term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudar et al [US 2011/0301839].
Claim 14.  An emergency stop system for a vehicle that is controlled by a driver (the driving vehicle 12, see Fig. 1), the emergency stop system being able to cause the vehicle to stop or slow down (the vehicle system modules VSM 42 or engine control module ECM is capable of controlling an emergency slowdown or stop calling form a remote user of the wireless mobile device 58, see Fig. 1, para [0019, 0028, 0036]), said emergency stop system comprising a wireless communication unit where the emergency stop system has stored in its memory an identity of the vehicle, the emergency stop system being configured to wirelessly provide the identity of the vehicle, the emergency stop system further being configured to immediately stop or slow down the vehicle when it receives a wireless stop signal (the stored of the number of VSM 42, and the remote user’s mobile device 58 can display location, direction, distance and other vehicle data information received from the wireless carrier network 

Claim 16.  A vehicle comprising an emergency stop system according to claim 14 (as cited in respect to claim 14 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pudar et al [US 2011/0301839] in view of Nishi et al [US 2019/0317521]
Claim 1.  A method to stop or slow down a vehicle in an emergency, said vehicle (the vehicle 12, see Fig. 1) comprising an emergency stop system (the vehicle system modules VSM 42 or engine control module ECM is capable of controlling an emergency slowdown or stop, see para [0019, 0028]), the emergency stop system comprising a first wireless communications unit (the communication includes the telematics unit 30 and/or short-range wireless communication channel, see Fig. 1, para [0028]) and a memory (the memory 54, see Fig. 1), where the emergency stop system is able to cause the vehicle to stop or slow down (see para [0028, 0036]), and where the emergency stop system has stored in its memory an identity of the vehicle (the stored of the number of VSM 42, see para [0012]), the method involving a user that is not driving the vehicle (the caller form a remote user of the wireless mobile device 58, see Fig. 1, abstract, para [0036]), said user carrying a portable electronic device comprising a second wireless communication unit and a display (the user’s mobile device 58 can display location, direction, distance and other vehicle data information received from the wireless carrier network 14, see Fig. 1, para [0028, 0034, 0035]), where data describing visible features is associated with the identity of the vehicle and is stored in at least one of the emergency stop system, a server or the portable electronic device (see para [0012, 0028, 0036]), the method comprising the steps of:
a)    the vehicle providing the identity of the vehicle to the portable electronic device with the use of the first wireless communication unit (the user wireless mobile device 58 receives the number of VSM 42 of the vehicle 12 via the telematics unit 30 or short-range wireless communication channel, see Fig. 1, para [0012, 0028]),
b)    the portable electronic device receiving the identity of the vehicle with the use of the second wireless communication unit (the user wireless mobile device 58 communicates and receives the number of VSM 42 via the cellular or wireless carrier network 14, see Fig. 1, para [0012, 0030]),
c)    the portable electronic device displaying, on the display, the visible features of the vehicle (the user’s mobile device 58 can display location, direction, distance and other vehicle data information received from the wireless carrier network 14, see Fig. 1, para [0028, 0034, 0035]),
e)    the portable electronic device, using the identity of the vehicle, and the second wireless communication unit, providing a signal to the first wireless communication unit of the emergency stop system of the vehicle (the user wireless mobile device 50 communicates with the vehicle system VSM 42 for requesting of emergency slowdown or stop the vehicle using the short-range wireless channel, see Figs. 1, para [0012, 0028, 0036[),
f)    the first wireless communication unit of the emergency stop system receiving the signal and the emergency stop system causing the vehicle to stop or slow down (the vehicle VSM 42 with cellular chipset 50 and/or telematics unit 30 or cellular chipset 50 receives a requested signal to slowdown or stop the vehicle 12, see Fig. 1, para [0028, 0036]).
But Pudar et al fails to disclose the user selecting the vehicle on the display of the device.  However, Pudar et al discloses it is also be possible to offer an input selection at the device 58 selectable by the vehicle owner that would directly control vehicle operation, such as by preventing re-starting of the vehicle or gradually bringing the vehicle 12 to a stop or limit the vehicle 12 to low-speed operations, such as below 10 miles per hour. The method 200 then ends (see Fig. 2, para [0036]).
Nishi et al suggests that the cooperation control unit communicates with another vehicle to exchange the emergency stop instruction via the communication module as information regarding cooperative travel with the other vehicle, and performs emergency stop control to cause the vehicle body to make an emergency stop based on the emergency stop instruction.  As a result, it is possible to prevent one work vehicle from colliding with an obstacle, and avoid the risk of work vehicles colliding with each other due to a work vehicle making an emergency stop (see para [0062, 0063]).
The communication module 71 receives this information regarding the other vehicle and outputs it to the cooperative driving control unit 30E, and the cooperative driving control unit 30E outputs the information regarding the other vehicle to a display unit (an example of a display apparatus) 23. If an operation switch (not shown) for displaying information regarding another vehicle on the liquid crystal panel 23A has been operated and a selection has been made to display information regarding another vehicle, the display unit 23 displays information regarding the other vehicle, such as the vehicle speed of the other vehicle and an image of the surroundings of the other vehicle, on the liquid crystal panel 23A (see para [0175]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to utilize the user selecting of any vehicle on the display of Nishi et al for the user’s selection on the wireless mobile device of Pudur et al in order to provide a user with flexibility and advantage of select a desired vehicle for emergency stopping as needed to prevent of any incident or accident.  Since the wireless mobile device or cellular is capable of storing massive data information including multiple vehicles for each an owner or a user.

Claim 3.  The method of claim 1 where the identity is provided from the vehicle to a server, and the server provides the identity to the portable electronic device (as cited in respect to claim 1 above and the wireless communications including the web server 82, see Fig. 1, para [0014, 0024]).

Claim 8.    The method of any one of claim 1 where the visible features of the vehicle are selected from vehicle colour, vehicle manufacturer, vehicle license plate number or license plate letters, or part of license plate numbers or letters, vehicle model, type of vehicle, and nationality, symbol or flag on license plate of the vehicle (as the combination of selecting a vehicle between Pudar et al and Nishi et al in respect to claim 1 above, and wherein the 

Claim 10.   The method of any one of claim 1 where the data describing the visible features are transmitted from the vehicle together with the identity (the visual displaying characteristics and operation functions of the vehicle 12 as cited in respect to claim 1 above).

Claim 11.  A vehicle control system comprising a vehicle, said vehicle comprising an emergency stop system, the emergency stop system comprising a first wireless communication unit, where the emergency stop system is able to cause the vehicle to stop or slow down, said emergency stop system being configured to wirelessly provide identity of the vehicle, said identity being linked to data describing visible features of the vehicle, the vehicle control system further comprising an portable electronic device, said electronic device comprising a second wireless communication unit and a display, said electronic device being configured to receive the identity of the vehicle and display the visible features of the vehicle, the electronic device further being configured to, when a user selects the vehicle on the display, sending a signal to the emergency stop system of the vehicle, said signal causing the vehicle to stop or slow down (as the combination selection vehicles between Pudar et al and Nishi et al in respect to claim 1 above).

Claim 13.  A computer software product arranged to be executed on or from a portable electronic device with a display, and a wireless communication unit, the computer soft ware product being arranged to:
a) receive the identity of a vehicle, 
b) using the identity to retrieve data describing visible features of the vehicle
c)    displaying, on the display of the portable electronic device, the visible features of the vehicle,
d)    receiving input from a user selecting the vehicle,
e)    the electronic device, using the identity of the vehicle, providing a wireless stop signal to the vehicle (as the combination between Pudar et al and Nishi et al and Lavoke et al in respect to claim 2 above and including computer software 18 and  processing device 52, see Fig. 1 and 2, para [0011, 0014]).

Claims 2, 4, 5, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pudar et al [US 2011/0301839] and Nishi et al [US 2019/0317521] and further in view of Lavoke et al [US 2018/0364737]
Claim 2.  Pudar et al fails to disclose the visible features of the vehicle is only displayed on the display of the electronic device if the electronic device is within a threshold distance from the vehicle.  However, Pudar et al discloses the navigational route between the wireless mobile device and the vehicle can be provided to a vehicle owner at the wireless mobile device based on the wireless mobile device location and the previously-stored vehicle location information. Given that the vehicle 12 remained in the place it was parked when the wireless mobile device 58 was unlinked from the vehicle 12, the device 58 knows both the vehicle location and can calculate its own location.   The device 58 can display an indicator, such as an arrow, that points in the direction of the vehicle 12 and/or a distance amount from the vehicle 12.  If desired, other vehicle services using the application and mobile device as a remote controller that connects to the vehicle via the short-range communication and/or the wireless carrier system 14 (see para [0034]).
Lavoke et al suggests that the mobile device 100 continues to send the signal 124 for initiating remote parking of the vehicle 102 when the motion track 202 is outside of the motion track 202 for less than the predetermined time threshold and/or by less than the predetermined distance threshold.  When the travel point 214 has been outside of motion track 202 for at least the predetermined time threshold and/or is located away from the motion track 202 on the display 200 by at least the predetermined distance threshold, the mobile device 100 sends another signal to the vehicle 102 to stop remote parking of the vehicle 102 and, thus, stop automated movement of the vehicle 102 (see Fig. 1, para [0047]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the displaying of vehicle within a predetermined threshold distance of Lavoke et al to the user wireless mobile device of Pudur et al and Nishi et al because both systems are using of short-range wireless communications between a user and a vehicle to be stopped such as at the parking area, which provides higher reliable and effective than a far-away vehicle.

Claim 4.    The method of claim 3 where the identity is provided from the server to the portable electronic device only if the distance between the position of the vehicle and the position of the portable electronic device is below a threshold distance (as the combination between Pudar et al and Nishi et al and Lavoke et al in respect to claim 2 above, wherein the wireless communications includes the web server 82, see Fig. 2).

Claim 5.    Purdar et al fails to disclose the visual features is displayed on the display of the portable electronic device only if the vehicle behaves in a certain predetermined manner.
Lavoke et al suggests that the during manual driving, displaying images from the image processing apparatus 67 on the liquid crystal panel 23A makes it easier for the driver to visually check the state of the surroundings of the vehicle body and the state of work. Thus, the driver can easily drive the vehicle body in a preferable manner according to the type of work, and so on (see para 0150]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the displaying of vehicle behave in a preferable manner of Lavoke et al to the display on a user wireless mobile device of Pudur et al and Nishi et al for assuring and safety driving of a vehicle under communicating and monitoring by an owner or user in order to prevent of collision or accident.

Claim 7.  The method of claim 5 where the predetermined manner is the vehicle moving with a speed above a thresholds speed or accelerates with an acceleration above a threshold acceleration (as the combination between Pudar et al and Nishi et al and Lavoke et al in respect to claim 5 above, and including preventing the telematics unit 30 of the vehicle 12 from sending vehicle location information to the wireless mobile device 58 unless the vehicle 12 is moving at a speed less than a predetermined threshold, see para [0028]).

Claim 12.  The vehicle control system according to claim 11 where the visible features of the vehicle is displayed on the display of the portable electronic device only if the distance between the vehicle and the portable electronic device is below a threshold distance (as the combination between Pudar et al and Nishi et al and Lavoke et al in respect to claim 2 above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pudar et al [US 2011/0301839] in view of Kuroda et al [US 2003/0083807]
Claim 15.  Pudar et al fails to disclose the identity is provided repeatedly.  However, Pudar et al disclose the computer programming a loop of determining if the vehicle 12 remains stationary or moving in order to provide one or more options with which to control the vehicle 12, see Fig. 2, steps 230 to 245).
Kuroda et al suggests that the vehicle navigation, portable information processing device and its control program, data information server and navigation method comprising when the operation input indicative of the reading out being terminated is made by the user from the input unit 62 of the portable type information processing device 52, or when the scanner unit 61 reads out code data indicative of the reading out being terminated, the input processing unit 67c of the control unit 67 discriminates as to whether or not the command is issued by the user to indicate the reading out of code data indicative of the destination and routed spots being terminated. In the absence of indication of the reading out of code data being terminated, the operation returns to step S5-1 for a repeated cycle of the same operations (see abstract, Figs. 1, 24, para [0232]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the command code is repeating cycle of the same operations of Kuroda et al to the vehicle computer programmable of Pudur et al and for assuring and reliable to slowdown or stop a vehicle in order to prevent of incident or collision unnecessary.

Conclusion
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There prior art fail to teaching and/or suggesting of “the emergency stop system of the vehicle must receive signals from a plurality of different portable electronic devices within a predetermined time window in order to cause the vehicle to stop or slow down”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al discloses the method and apparatus for providing a public transportation service in a communication system includes transmitting a signal representing an existence of a passenger at a particular stop terminal, and transmitting a signal representing information on a number of vehicles at to the stop terminal for selection by a user.	[US 2012/0249340]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/20/2021